Case: 17-60791       Document: 00514742216         Page: 1     Date Filed: 11/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                     No. 17-60791
                                                                               FILED
                                                                       November 29, 2018
                                   Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
MARIA MACCART TACAM-GARCIA; MARGARITA ANGELA AGUILAR-
TACAM,

                                                  Petitioners

v.

MATTHEW G. WHITAKER, ACTING U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A202 182 362
                                BIA No. A202 182 364


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Maria Maccart Tacam-Garcia, acting on behalf of herself and her minor
daughter, seeks review of the dismissal by the Board of Immigrations Appeals
(BIA) of their appeal from the denial of their applications for asylum,
withholding of removal and protection under the Convention Against Torture
(CAT). Tacam asserts she has established entitlement to relief from removal


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60791    Document: 00514742216     Page: 2   Date Filed: 11/29/2018


                                 No. 17-60791

based on her husband’s acts of domestic violence in her native country of
Guatemala.
      Petitioners’ brief, however, addresses only the denial of asylum; in other
words, it contains no contentions challenging the denial of withholding of
removal and protection under CAT. Accordingly, petitioners have abandoned
any challenge to the denial of those two applications. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003) (citation omitted).
      The BIA’s findings of fact, including whether an alien is eligible for
asylum, are reviewed for substantial evidence. Zhang v. Gonzales, 432 F.3d
339, 343–44 (5th Cir. 2005). “Under substantial evidence review, this court
may not reverse the BIA’s factual findings unless the evidence compels it.”
Wang v. Holder, 569 F.3d 531, 536–37 (5th Cir. 2009) (citations omitted).
      Tacam relies on Matter of A-R-C-G-, 26 I. & N. Dec. 388, 389 (BIA 2014),
in claiming she is a member of the particular social group of married
Guatemalan women who are unable to leave their relationships. In Matter of
A-B-, 27 I. & N. Dec. 316, 317, 340 (U.S. Att’y Gen. 2018), however, the
Attorney General expressly overruled A-R-C-G- and concluded the claimed
particular social group was not cognizable for asylum purposes. In any event,
even if it is assumed that Tacam is a member of a particular social group
cognizable under 8 U.S.C. § 1101(a)(42)(A), she has failed to satisfy the
remaining statutory requirements for asylum. See Tesfamichael v. Gonzales,
469 F.3d 109, 113 (5th Cir. 2006).
      Tacam fails to assert in this petition for review, and has thereby
abandoned, any contention the alleged persecution by her husband was “on
account of” her membership in a particular social group. Milat v. Holder, 755
F.3d 354, 360 (5th Cir. 2014); see Soadjede, 324 F.3d at 833. In the alternative,
Tacam has failed to show the alleged persecution was inflicted by the



                                       2
    Case: 17-60791     Document: 00514742216    Page: 3   Date Filed: 11/29/2018


                                 No. 17-60791

Guatemalan government or “forces that [the] government is unable or
unwilling to control”.   See Tesfamichael, 469 F.3d at 113 (citing 8 C.F.R.
§ 1208.13(b)(1)).    While Tacam points to record evidence indicating the
Guatemalan authorities were ineffective in some respects, the BIA’s decision
recounted several instances in the record showing Tacam sought and received
help from Guatemalan police and courts. Petitioners have, therefore, failed to
establish the evidence compels a reversal of the BIA’s factual determination
that the Guatemalan government was not unable or unwilling to control the
alleged persecution of Tacam by her husband. See Wang, 569 F.3d at 536–37;
Tesfamichael, 469 F.3d at 113.
      DENIED.
Judge Dennis concurs in the judgment only.




                                      3